Citation Nr: 1630690	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-43 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome and degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to October 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2009 and August 2010 rating actions.

In June 2009, the RO, inter alia, granted service connection for left knee disability and assigned an initial 10 percent rating, effective March 25, 2009.  The RO also confirmed and continued a 10 percent rating for a right knee disability.  In January 2010, the Veteran filed a notice of disagreement (NOD) relating to both issues.  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010. 

In the August 2010 rating decision, the RO confirmed and continued a prior final denial of service connection for fibromyalgia.  In October 2010, the Veteran filed a NOD.  A SOC was apparently issued in June 2011 (although not located in the Veteran's claims file or able to be found by the RO), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In August 2013, the Board remanded the matters on appeal to afford the Veteran a Board hearing, as requested.  In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014, the Board reopened the Veteran's claim for service connection for fibromyalgia and remanded that de novo claim for service connecrion, along with the e claims on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  After completing this action, the AOJ continued to deny these claims (as reflected in a February 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regard to the claim for service connection for fibromyalgia, the Veteran asserts that she has fibromyalgia as a result of her service.  More specifically, she has maintained that symptoms of fibromyalgia arose in and/or shortly after service.  She has also contended that her fibromyalgia is due to her service-connected disabilities, specifically, status-post residual fracture of the hip, patellofemoral syndrome and degenerative joint disease of the right knee, and degenerative joint disease of the left knee.  See October 2010 NOD.  

Pursuant to the Board's September 2014 remand, the Veteran was afforded a VA fibromyalgia examination in December 2014, during which she complained of constant, widespread musculoskeletal pain.  Significantly, the VA examiner diagnosed the Veteran with fibromyalgia and opined that the fibromyalgia was less likely as not related to service.  The stated rationale for the VA examiner's opinion was the following: "[t]here is no evidence of any diagnosis of fibromyalgia during active duty service (January 18, 1996 to October 1, 1996 or one year after service)"; and "Veteran was diagnosed with fibromyalgia in year 2005 which is several years after military service."  

However, the VA examiner's opinion, addressing direct service connection, appears to have relied completely on the lack of a documented diagnosis of fibromyalgia in service and immediately following service, and seemingly did not address the relevance or import of the Veteran's lay statements regarding the onset of her fibromyalgia symptoms during service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on the absence of evidence in the service medical records to provide a negative opinion).  Moreover, the VA examiner did not address the Veteran's theory of secondary service connection.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service connection claim includes all theories under which service connection may be granted).

Given the above-noted deficiencies, the Board concludes that the December 2015 VA examination is inadequate to resolve the claim for service connection.  Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for fibromyalgia.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for an increased rating for right knee disability and an increased initial rating for left knee disability, the Veteran asserts that she is entitled to higher ratings.  She also contends that she is entitled to separate ratings for instability and limitation of motion of both knees.  

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's September 2014 remand, the Veteran was also afforded a VA knee examination in December 2014 to assess the severity of her service-connected right and left knee disabilities.  During the examination, she reported that the pain intensity of both knees had worsened since her last VA examination in April 2009, and that she had difficulty walking.  On examination, the ranges of motion were recorded for flexion and extension, and the examiner noted pain on examination that caused functional loss.  

Although the VA examiner noted pain, she made no finding as to the extent to which motion was limited due to pain, as required by DeLuca.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It is unclear from the VA examiner's notation regarding the Veteran's range of motion, at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  There is no indication in the report that such range of motion measurement could not be provided and it is unclear why the measurement was not provided.   In addition, although the VA examiner noted that the pain caused functional loss, it is unclear from the VA examiner's notation the extent of such loss.  .

Moreover, the December 2014 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  While the examiner indicated that there was no evidence of pain with weight bearing, the examiner did not indicate whether range of motion testing conducted also included nonweight-bearing.   Such information is needed to properly evaluate the Veteran's knee disabilities.  bSee 38 C.F.R. § 4.59 (2015); see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *8-9 (Vet. App. July 5, 2016),

Finally, in a March 2015 Statement in Support of Claim (VA 21-438), the Veteran indicated that new examinations were warranted to determine the current level of her right and left knee disabilities.  She added that she required the use of knee braces/cages.  While the Board notes that the Veteran's regular use of a brace was noted in the December 2014 VA knee examination, the Veteran nonetheless indicated that the current level of her disability was not reflected by that examination.

Given the above-noted deficiencies, and the Veteran's March 2015 statement suggesting possible worsening of her knee disabilities since the December 2014 VA examination, the Board finds that a new examination to obtain contemporaneous clinical findings that are responsive to applicable rating criteria and rating considerations is neeeded to assess the severity of the Veteran's service-connected right knee and left knee disabilities.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159;  McLendon, supra.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of her claim(s)-in particular, the claim for increased ratings for right knee disability.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to her by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination and to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, and that records from that facility dated through October 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of each higher rating claim on appeal should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the December 2014 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by her service-connected hip disability, right knee disability, or left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b). 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of the severity of her service-connected left and right knee disabilities.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for each knee, the examiner  the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Additionally, the examiner should indicate whether there is any dislocation or other functional impairment of the semilunar cartilage of each knee, and  if so, the symtoms associated with such dislocation or other impairment.  

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to her by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the knee examination, in adjudicating the claim for increased ratings for right knee disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, consider each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate).

9.  If any  benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


